Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12 December 2019 has been   considered by the examiner.

Allowable Subject Matter
Claims 10-18 are allowed.
Prior art of record does not teach the claimed stator comprising, inter alia, “a connecting wire connecting the coils; and a pair of lead wires located at two ends of each of the coil wires and extending from the coils; the connecting wire of each of the coil wires includes outside-passing portions each extending along an outer surface of the outer wall portion on a radially outer side of the outer wall portion; the connecting wire of at least one of the coil wires includes an inside-passing portion that extends in a straight line on a radially inner side of the outer wall portion and is connected at two ends of the inside-passing portion to the outside-passing portions; andPreliminary Amendment Page 5 of 8the inside-passing portion is located on a radially inner side of the lead wires of the other coil wires” (claim 1) or the method of manufacture including the step of “in the winding the coil wires: one of the coil wires to be wound earlier is a first coil wire, and another one of the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BURTON S MULLINS whose telephone number is (571)272-2029. The examiner can normally be reached 9-5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 




/BURTON S MULLINS/Primary Examiner, Art Unit 2832